 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     TYRONE A. LONG,                                 )   Civil No. 2:19-cv-00334-AC
14
                                                     )
15          Plaintiff,                               )   STIPULATION AND PROPOSED ORDER
                                                     )   FOR A SECOND EXTENSION OF TIME
16                  v.                               )   FOR DEFENDANT TO FILE HER MSJ
17                                                   )
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 30 days
24   to file her motion for summary judgment. Because of the undersigned’s workload and upcoming
25   absence from the office due to a wedding attendance, this case is being transferred to a colleague.
26   The undersigned respectfully requests this extra time for the new attorney to review the lengthy
27   certified administrative record and Plaintiff’s MSJ, in order to present a complete response.
28


                                                     1
 1          The new due date for Defendant’s MSJ will be Monday, December 2, 2019.
 2
 3
                                              Respectfully submitted,
 4
 5   Date: October 30, 2019            By:    /s/ Jesse S. Kaplan*
                                              JESSE S. KAPLAN
 6                                            * By email authorization on October 30, 2019
                                              Attorney for Plaintiff
 7
 8
     Date: October 30, 2019                   McGREGOR W. SCOTT
 9                                            United States Attorney
10
                                       By:    /s/ Michael K. Marriott
11                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
12                                            Attorneys for Defendant
13
14   Of Counsel
     Jeffrey Chen
15   Assistant Regional Counsel
16   Social Security Administration

17
18
19
20
21
22                                            ORDER

23
     APPROVED AND SO ORDERED:
24
25   DATED: October 30, 2019

26
27
28


                                                 2
